Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                         CASE NO.: 19-cv-21724-BLOOM/McAiley


  HAVANA DOCKS CORPORATION,

        Plaintiff,

  v.

  CARNIVAL CORPORATION d/b/a CARNIVAL
  CRUISE LINE, a foreign corporation,

        Defendant.
  ________________________________________/



                       CARNIVAL CORPORATION’S MOTION FOR
                     CERTIFICATION OF INTERLOCUTORY APPEAL



   AKERMAN LLP                             BOIES SCHILLER FLEXNER LLP
     Pedro A. Freyre                         Stuart H. Singer
     (Florida Bar No. 192140)                (Florida Bar No. 377325)
     98 SE 7th St., Suite 1100               Evan Ezray
     Miami, Florida 33131                    (Florida Bar No. 1008228)
     Telephone: (305) 374-5600               Johnathan Lott
     Pedro.freyre@akerman.com                (Florida Bar No. 0116423)
                                             401 East Las Olas Boulevard, Suite 1200
   JONES WALKER LLP                          Fort Lauderdale, Florida 33301
      George J. Fowler, III                  Telephone: (954) 356-0011
      (Pro Hac Vice)                         ssinger@bsfllp.com
      Luis Llamas                            eezray@bsfllp.com
      (Florida Bar No. 89822)                jlott@bsfllp.com
      201 St. Charles Ave.
      New Orleans, LA 70170
      Telephone: (504) 582-8752
      gfolwer@joneswalker.com
      llamas@joneswaler.com
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 2 of 17




                                         INTRODUCTION

         This Court recently granted Plaintiff Havana Docks Corporation permission to file an

  amended complaint and lifted the stay in this matter. D.E. 79. In so doing, this Court incorporated

  its broad legal holdings concerning the Helms-Burton Act that it set forth in recently-issued orders

  reversing, on reconsideration, orders entered in the other cases brought by Havana Docks against

  cruise line defendants. This Court’s interpretation of the Helms-Burton Act presents a pure

  question of controlling law over which reasonable minds could clearly differ, the resolution of

  which would dispose of many of Havana Docks’ claims and materially advance this litigation.

  Accordingly, Defendant Carnival Corporation respectfully requests that the Court allow

  immediate appeal of its Omnibus Order, D.E. 79, and certify the following question for immediate

  appeal pursuant to 28 U.S.C. § 1292(b):

         Whether “Title III’s plain language creates liability for trafficking in the broadly
         defined ‘confiscated property’—i.e., in any property that was nationalized,
         expropriated, or otherwise seized by the Cuban Government . . . without the
         property having been returned or adequate and effective compensation [paid]—not
         in a particular interest in confiscated property,” and “regardless of … when the
         trafficking took place.” 1

                                          BACKGROUND

         This Court is well familiar with the substance and procedural history of this case. E.g.,

  Havana Docks Corp. v. Norwegian Cruise Line Holdings, Ltd., No. 19-cv-23591, D.E. 53 (S.D.

  Fla. April 15, 2020) (“Norwegian II”).       Carnival sets forth a brief history of the relevant

  proceedings leading to the instant order for which it seeks immediate appeal.

         Carnival moved to dismiss Havana Docks’ Complaint, in part, on the grounds that it failed

  to allege that Carnival “trafficked” in any property owned by Havana Docks, since Havana Docks’



  1
   Havana Docks Corp. v. Norwegian Cruise Line Holdings, Ltd., No. 19-cv-23591, D.E. 53 at 24-
  25 (S.D. Fla. April 15, 2020); id., 2020 WL 70988, at *4 (Jan. 7, 2020).
                                                   1
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 3 of 17




  confiscated concession expired on its own terms in 2004, and the alleged trafficking did not occur

  until 2016. This Court denied that motion, finding that “the Libertad Act does not expressly make

  any distinction whether such trafficking needs to occur while a party holds a property interest in

  the property at issue[,]” and that “the Defendant incorrectly conflates a claim to a property and a

  property interest.” D.E. 47 (“Carnival I”) at 8. Carnival then sought a certification of interlocutory

  appeal of the order pursuant to 28 U.S.C. § 1292(b). This Court denied the motion. D.E. 56 at 4–

  5.

          Following this Court’s ruling on Carnival’s motion to dismiss, Havana Docks brought

  substantially similar suits against three other cruise lines, alleging that they similarly trafficked in

  the property by embarking and disembarking passengers from their cruise ships after 2016. See

  generally Havana Docks Corp. v. Norwegian Cruise Line Holdings, Ltd., 1:19-cv-23591 (S.D. Fla.

  2019); Havana Docks Corp. v. MSC Cruises SA Co., No. 19-cv-23588 (S.D. Fla. Aug. 27, 2019),

  Havana Docks Corp. v. Royal Caribbean Cruises, Ltd., No. 19-cv-23590 (S.D. Fla. Aug. 27,

  2019). Two of those cruise lines, Norwegian and MSC, moved to dismiss, making similar

  arguments to the arguments raised by Carnival in its motion. This Court granted those motions,

  issuing substantively similar orders dismissing those complaints. See Havana Docks Corp. v.

  Norwegian Cruise Line Holdings, Ltd., 2020 WL 70988, at *2 (S.D. Fla. Jan. 7, 2020)

  (“Norwegian I”); Havana Docks Corp. v. MSC Cruises SA Co., 2020 WL 59637, at *2 (S.D. Fla.

  Jan. 6, 2020) (“MSC I”). In doing so, the Court recognized that “[t]he Court in [Carnival I] agreed

  with Plaintiff that the interpretation suggested by Carnival (and Defendants here) conflates a claim

  to a property and a property interest. However, upon further review and analysis, the Court

  reconsiders its previous interpretation of the statute given the time-limited nature of Plaintiff's

  claim, a fact not in dispute.” MSC I, 2020 WL 59637, at *2 (citation omitted) (emphasis added).



                                                     2
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 4 of 17




         Following Norwegian I, Carnival moved for reconsideration of this Court’s order denying

  its motion to dismiss based on the reasoning set forth in Norwegian I. D.E. 65. Meanwhile,

  Havana Docks sought to amend its complaint to add allegations that it argued would cure the

  defects identified by this Court in Norwegian I, and also to add additional allegations related to

  alleged trafficking in the subject property by Carnival that occurred between 1996 and 2001. D.E.

  74.   Havana Docks also sought reconsideration of Norwegian I and MSC I and requested

  permission to file amended complaints in those cases.

         This Court then granted Havana Docks’ request for reconsideration of Norwegian I and

  issued an order substantively analyzing the Helms-Burton Act and finding errors of law and errors

  fact in Norwegian I. See Norwegian II. Days later, in its Omnibus Order, D.E. 79 (“Carnival II”),

  the Court granted Havana Docks leave to file an amended complaint and accordingly denied

  Carnival’s motion for reconsideration of a motion to dismiss the original complaint as moot. The

  Court found that “the Court finds the post-2004 allegations in the proposed amended complaint

  sufficient to assert a claim under Title III, and the reasoning set forth in [Norwegian II] applies

  with equal force in the instant action.” Carnival II at 18. 2

                                             ARGUMENT

         Section 1292(b) is designed to facilitate interlocutory appeals when immediate “appeal

  may avoid protracted and expensive litigation . . . [and] where a question which would be

  dispositive of the litigation is raised and there is serious doubt as to how it should be decided[.]”

  McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1256 (11th Cir. 2004) (quoting 1958

  U.S.C.C.A.N. 5255, 5260-61). Accordingly, Section 1292(b) allows a district court to certify an

  issue for interlocutory appeal when: (1) the challenged ruling involves controlling questions of


  2
    Carnival II likewise granted Havana Docks’ request for leave to amend to add allegations related
  to pre-2004 conduct.
                                                    3
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 5 of 17




  law, (2) there is substantial ground for difference of opinion on the ruling, and (3) an immediate

  appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b).

  Although certification of an order under § 1292(b) is discretionary, it is “the duty of the district

  court . . . to allow an immediate appeal to be taken when the statutory criteria [in § 1292(b)] are

  met.” Ahrenholz v. Bd. of Tr. of the Univ. of Ill., 219 F.3d 674, 677 (7th Cir. 2000).

           Each of these three factors strongly support certification of an interlocutory appeal in this

  case, especially given the practical considerations in providing certainty in interpretation of a

  statute. Carnival respectfully requests 1292(b) certification of the following question:

           Whether “Title III’s plain language creates liability for trafficking in the broadly
           defined ‘confiscated property’—i.e., in any property that was nationalized,
           expropriated, or otherwise seized by the Cuban Government . . . without the
           property having been returned or adequate and effective compensation [paid]—not
           in a particular interest in confiscated property,” and “regardless of … when the
           trafficking took place.” 3

  I.       THE CHALLENGED RULING INVOLVES A CONTROLLING QUESTION OF
           LAW

           “A ‘controlling question of law’ arises where the court of appeals can rule on a controlling

  question of pure law without having to search deep into the record in order to discern the facts.”

  D.E. 56 at p. 3 (citing Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1252-53 (11th Cir.

  2003)); Nat’l Union Fire Ins. Co. of Pittsburgh v. Tyco Integrated Sec., LLC, 13-CIV-80371, 2015

  WL 11251735, at *2 (S.D. Fla. July 8, 2015) (Bloom J.). For example, a “controlling question of

  law” often involves determining “the meaning of a statutory or constitutional provision, regulation,

  or common law doctrine[.]” McFarlin, 381 F.3d at 1258 (quoting Ahrenholz, 219 F.3d at 676).

           Consistent with this straightforward interpretation, both the Eleventh Circuit and Courts in

  this district have not hesitated to use Section 1292 to answer threshold statutory questions. For



  3
      Norwegian II at 24-25; Norwegian I, 2020 WL 70988, at *4.
                                                    4
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 6 of 17




  example, in Barrientos v. CoreCivic, Inc., 951 F.3d 1269 (11th Cir. 2020), the plaintiffs brought a

  class action suit against a private contractor who ran a detention facility. Id. at 1271. The plaintiffs

  alleged that the detention center violated the Trafficking Victims Protection Act (“TVPA”) by

  coercing them to perform labor. Id. The defendant moved to dismiss, arguing that it was not

  covered by the TVPA as a private governmental contractor. Id. Although the district court

  disagreed, it certified that issue for immediate appeal, as it raised a key, pure law question of

  statutory interpretation. Id. The Circuit Court accepted the appeal. Id.

          Likewise, in Grabein v. 1-800-Flowers.com, Inc., 2008 WL 11417701 (S.D. Fla. Mar. 12,

  2008), the plaintiff filed a class action complaint under the Fair Credit Reporting Act (“FACTA”).

  Id. at *1. The defendants moved to dismiss, arguing that FACTA did not apply to e-commerce

  transactions because the seller did not “print” a receipt, as required by the statute. Id. The court

  denied the motion. Id. Nonetheless, recognizing that the question turned “entirely on a court’s

  interpretation of this statutory term” the Court found the issue “controlling” and certified an appeal.

  Id. at * 2; see also S.R. v. United States, 555 F. Supp. 2d 1350, 1360 (S.D. Fla. 2008) (whether

  equitable tolling is available under the FTCA is a pure law question and is thus controlling).

          The same is true here, Carnival’s proffered question asks a pure question of law about the

  scope of the Helms-Burton Act. This Court has now held that “Title III’s plain language creates

  liability for trafficking in the broadly defined ‘confiscated property’ . . . . not in a particular interest

  in confiscated property.” Norwegian II at 24-25. Thus the Court has squarely held that a Helms-

  Burton claim is actionable when the Plaintiffs’ property interest would have expired (but for the

  confiscation) prior to the time of Defendants’ alleged tracking in such property. Based on that

  reading of Title III, the Court concluded that it previously, in Norwegian I, “construed the liability




                                                       5
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 7 of 17




  provision of § 6082(a)(1)(A) too narrowly[.]” Norwegian II at 19. That question raises a pure

  question of law under the Helms-Burton Act: how to construe the Act.

           For this reason, and unlike Carnival’s first motion for a 1292 appeal, certification here does

  not raise the type of case-specific pleading question that is inappropriate for certification. Cf.

  Mamani v. Berzain, 825 F.3d 1304, 1312-13 (11th Cir. 2016). In that motion, Carnival asked this

  Court to certify the question:

           [W]hether Helms-Burton applies when the only alleged acts of trafficking occurred
           after the plaintiff’s rights to the property would have expired on their own terms
           independent of any confiscation.

  D.E. 56 at 2. That question sought immediate appeal of this Court’s holding in Carnival I, which

  contained only two paragraphs of analysis and relied on only one sentence in the Act, holding only

  that “the Court finds that the Complaint sufficiently alleges that the Plaintiff owns a claim to the

  Subject Property.” Carnival I at 8. Accordingly, this Court found that Carnival’s proposed

  question was not a pure question of law, noting that “like the appellant in Mamani, [Carnival] is

  seeking review of whether the specific facts alleged by this particular Plaintiff states a claim under

  the Helms-Burton Act.” D.E. 56 at 4.

           Following this Court’s analysis of the Act in Norwegian I and Norwegian II, Carnival now

  seeks to certify the question:

           Whether “Title III’s plain language creates liability for trafficking in the broadly
           defined ‘confiscated property’—i.e., in any property that was nationalized,
           expropriated, or otherwise seized by the Cuban Government . . . without the
           property having been returned or adequate and effective compensation [paid]—not
           in a particular interest in confiscated property,” and “regardless of … when the
           trafficking took place.” 4




  4
      Norwegian II at 24-25; Norwegian I, 2020 WL 70988, at *4.
                                                     6
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 8 of 17




  This question is a pure question of law and statutory analysis, wholly untethered to any facts. The

  Court would not need to consider “whether the specific facts alleged by this particular Plaintiff

  states a claim under the Helms-Burton Act.” D.E. 56 at 4. Carnival’s question is a “pure or abstract

  question about the [Helms-Burton Act] itself,” rather than whether “the specific facts alleged by

  these particular plaintiffs state … claims for relief under the [Helms-Burton Act].” Mamani, 825

  F.3d at 1313. If certified, like in Barrientos, the Eleventh Circuit can answer this purely legal

  question without considering any facts —it would need only to parse the Helms-Burton Act and

  determine as an abstract matter what the relationship between a plaintiff’s claim and pre-

  confiscation property rights must be under the Act. Once the Circuit Court answers that question,

  any remaining questions about whether Plaintiff can state a claim should be properly addressed on

  remand. E.g., Barrientos, 951 F.3d at 1271 (considering only “the legal question of the TVPA’s

  applicability to private contractors operating federal immigration detention facilities,” and thus

  reserving for remand “whether the factual allegations in the complaint are sufficient to state a

  TVPA claim”). 5

         Moreover, the question of whether a defendant must traffic in the property interest that was

  confiscated from the plaintiff under Title III is already being debated in a number of fora beyond

  the four Havana Docks cases before this Court. E.g., Mem. Of Law in Supp. of Defs.’ Mot. to

  Dismiss, John S. Shepard Family Tr. v. NH Hotels USA, Inc., No. 19-cv-9026, D.E. 32 (S.D.N.Y.

  Jan. 1, 2020) (arguing that dismissal was required because “Plaintiff’s leasehold interest in the




  5
    In addition, this Court may choose any formulation of the certified question of law, and the Court
  of Appeals is not limited to this Court’s formulation of the certified question in ruling on the
  immediate appeal before it. See Barrientos, 951 F.3d at 1275 (“[W]hile we ‘may not reach beyond
  the certified order,’ we ‘may address any issue fairly included within the certified order.’ That
  said, we think it appropriate to limit our review to the discrete and abstract legal issue the district
  court identified.”).
                                                    7
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 9 of 17




  Hotel Capri expired thirty-seven years before Defendants were alleged to have trafficked in the

  property”); Def.’s Mot. to Dismiss, Sucesores de Don Carlos Nunez y Dona Pura Galvez, Inc. v.

  Societe Generale, S.A., No. 19-cv-22842, D.E. 29 (S.D. Fla. Oct. 29, 2019) (arguing that dismissal

  is required because the plaintiff did “not plead that SG trafficked in the particular property that

  Plaintiff asserts was confiscated”); Glen v. American Airlines Inc., No. 1:19-cv-23994, D.E. 63

  (S.D. Fla. April 15, 2020) (notice of supplemental authority of Norwegian II noting that “These

  issues [in Norwegian II] were raised by American Airlines in its motion to dismiss and were

  addressed by Plaintiff in his responsive memorandum”). That matters because a question is more

  likely to be controlling when it has “general relevance to other cases in the same area of law.”

  McFarlin, 381 F.3d at 1259 (11th Cir. 2004); accord Brown v. Bullock, 294 F.2d 415, 417 (2d Cir.

  1961) (certification should be granted on issues of first impression if their resolution would avoid

  a lengthy trial and “determination was likely to have precedential value for a large number of other

  suits . . . now pending”).

         It matters not that, in light of Plaintiff’s amendment adding claims related to pre-2004

  conduct, the certified question may not dispose of the entire case. After all, black-letter and

  binding law makes clear that “the issue need not . . . be dispositive to be a ‘controlling question.’”

  Hadjipateras v. Pacifica, S.A., 290 F.2d 697, 702 n.10 (5th Cir. 1961). 6 That makes sense textually

  because ‘“[c]ontrolling’ does not mean ‘dispositive.”’ LNC Investments, Inc. v. First Fid. Bank,

  2000 WL 461612, at *3 (S.D.N.Y. Apr. 18, 2000). For that reason, courts both in this Circuit and

  across the country, have certified questions that would materially advance, but not terminate, the

  cases before them. E.g., Sea Pines of Virginia, Inc. v. PLD, Ltd., 399 F. Supp. 708, 712 (M.D. Fla.



  6
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the Eleventh
  Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
  to October 1, 1981.
                                                    8
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 10 of 17




  1975) (“While the order will not be dispositive of the entire action, it will dispose of the right of

  the plaintiff to proceed on the theory embodied in Count 1. The issue on which the motion turns,

  therefore, presents a controlling question of law within the provisions of 28 U.S.C. § 1292(b)); see

  also Villarreal v. Caremark LLC, 85 F. Supp. 3d 1063, 1068 (D. Ariz. 2015) (“It is well settled,

  however, that [t]he issue need not be ‘dispositive of the lawsuit in order to be regarded as

  controlling[.]’”) (citation omitted).

          Indeed, the Eleventh Circuit has routinely accepted 1292 certifications that raised non-

  wholly-dispositive issues. E.g., Laperriere v. Vesta Ins. Group, Inc., 526 F.3d 715, 719 (11th Cir.

  2008) (accepting 1292 certification to decide damages questions); Tucker v. Fearn, 333 F.3d 1216,

  1218 (11th Cir. 2003) (accepting 1292 certification to decide whether the plaintiff could recover

  loss of society damages under maritime law even though the plaintiff also asserted other damages

  claims); Allapattah Services, Inc. v. Exxon Corp., 333 F.3d 1248, 1252 (11th Cir. 2003) (accepting

  1292 certification to determine whether district court had subject matter jurisdiction over absent

  class members whose claims fell below the jurisdictional threshold, even though some members

  claims exceeded the jurisdictional threshold); Johnson v. City of Fort Lauderdale, 148 F.3d 1228,

  1229 (11th Cir. 1998) (accepting 1292 certification to consider scope of § 1983 claims even though

  the plaintiff also asserted claims under Title VII); Perez-Perez v. Hanberry, 781 F.2d 1477, 1479

  (11th Cir. 1986) (accepting 1292 certification to determine whether counsel could be appointed to

  represent excludable alien in habeas proceedings).

          Instead, a “legal issue is controlling if it could materially affect the outcome of the case.”

  U.S. ex rel. Armfield v. Gills, 2011 WL 2084072, at *1 (M.D. Fla. May 24, 2011) (citations

  omitted). Indeed, certainty is not even required in this area: “A question of law may be deemed

  ‘controlling’ if its resolution is quite likely to affect the further course of the litigation, even if not



                                                      9
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 11 of 17




  certain to do so.” Sokaogon Gaming Enter. Corp. v. Tushie-Montgomery Associates, Inc., 86 F.3d

  656, 659 (7th Cir. 1996). As explained in Part III, below, immediate appeal would resolve Havana

  Docks’ claims related to post-2004 conduct and would “materially advance” this litigation.

  II.    THERE ARE SUBSTANTIAL GROUNDS FOR DIFFERENCE OF OPINION

         The issues raised in this case have proven difficult and debatable. This Court has

  reconsidered its views twice. In these circumstances, Courts have repeatedly found reasonable

  grounds for disagreement for the purposes of § 1292 certification. Winter v. United Parcel Serv.,

  Inc., 2016 WL 11214560, at *1 (E.D. Mich. Jan. 12, 2016); Unger v. United States, 1994 WL

  90358, at *1 (S.D.N.Y. Mar. 16, 1994); Flying Tiger Line, Inc. v. Cent. States, Sw. & Se. Areas

  Pension Fund, 1986 WL 14904, at *2 (D. Del. Dec. 4, 1986). In fact, the Third Circuit took it as

  a given that when a District Court requires multiple orders to settle a legal issue, the issue is

  debatable, explaining: “[c]ertainly the instant case involves an order over which a difference of

  opinion might exist since it took two district court opinions to arrive at a decision.” Katz v. Carte

  Blanche Corp., 496 F.2d 747, 754–55 (3d Cir. 1974).

         Debatability here is compounded by novelty.           “Courts traditionally will find that a

  substantial ground for difference of opinion exists where novel and difficult questions of first

  impression are presented[.]” Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011)

  (citations omitted). It is therefore no surprise that courts have repeatedly granted Section 1292(b)

  motions to allow appellate courts to resolve difficult issues of first impression. Laperriere v. Vesta

  Insurance Group, Inc., 526 F.3d 715, 719 (11th Cir. 2008) (per curiam); Adams v. Florida Power

  Corp., 255 F.3d 1322, 1322 (11th Cir. 2001); Reese, 643 F.3d at 688; Mamani v. Berzain, 2014

  WL 12689038, at *3 (S.D. Fla. Aug. 18, 2014) (certifying question of first impression); Solutia

  Inc. v. McWane, Inc., 2008 WL 11337774, at *1 (N.D. Ala. June 25, 2008) (finding substantial



                                                   10
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 12 of 17




  grounds for difference of opinion when “[n]either the Supreme Court nor the Eleventh Circuit

  Court of Appeals has answered this question”). Those cases apply with great force here.

          Simply put: on an issue of first impression, the Court has now reached three conclusions.

  The issue is debatable.

  III.    IMMEDIATE APPEAL WOULD MATERIALLY ADVANCE THE ULTIMATE
          TERMINATION OF THIS LITIGATION

          Finally, the requirement “that the controlling question of law ‘may materially advance the

  ultimate termination of the litigation,’ is a straightforward one, simply requiring an examination

  of whether the ‘resolution of [the] controlling legal question would serve to avoid a trial or

  otherwise substantially shorten the litigation.’” Nat’l Union, 2015 WL 11251735, at *5 (citing

  McFarlin, 381 F.3d at 1259).

          A.     Immediate Appeal Would Resolve Claims Related to Post-2004 Conduct

          Here, resolution of Carnival’s proposed certified question would serve to substantially

  shorten and narrow the scope of and costs of discovery. If the Eleventh Circuit agrees with

  Carnival’s position on the resolution of the certified question, then dismissal of the claims

  concerning Carnival’s post-2004 conduct would be required. This Court did precisely that when

  it adopted that position in Norwegian I and dismissed Havana Docks’ claims with prejudice.

  Moreover, this Court previously held that immediate appeal of the Carnival I decision would

  materially advance the case. D.E. 54 at 4 (noting that “the third element under § 1292(b)” was

  satisfied).

          Although this Court in Norwegian II held that Norwegian I was grounded on two errors of

  fact, in addition to errors of law, the legal reasoning of Norwegian I would still dispose of Havana

  Docks’ post-2004 claims even after correcting those factual errors.




                                                  11
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 13 of 17




          A rejection of this Court’s holding that “limiting the meaning of ‘traffics in [confiscated]

  property’ to trafficking only in the specific ‘interest in property for which a United States national

  has a claim certified’ is contrary” to Title III, Norwegian II at 24, would necessitate dismissal of

  Havana Docks’ post-2004 claims. Regardless of whether Havana Docks’ concession expired in

  2004 or after 99 years, cf. id. at 15, Carnival is not alleged to have trafficked in the “particular

  interest” that Havana Docks owned, it is alleged instead to have trafficked in the “broadly defined

  ‘confiscated property,’” id. at 24-25. As this Court noted, “the Cuban Government’s expropriation

  of the Subject Property extinguished all rights Havana Docks had to the remaining concession term

  of 44 years.” Id. at 18. Thus Havana Docks’ ability to recover turns on whether this Court was

  correct in holding that “Limiting the allowable period of recovery to the term of the underlying

  property interest, in effect, nullifies Title III,” id., as the “underlying property interest” expired by

  its own terms 99 years from the date it was issued (that is, 2004).

          And although this Court noted Havana Docks’ Certified Claim certifies “additional

  property interests . . . such as the ownership interests in fixtures and equipment,” id. at 16, that

  were not part of the time-limited concession, this has no impact on Havana Docks’ claims because

  it does not allege that Carnival “trafficked” in any of the other property, fixtures, and equipment.

  Rather, it alleges that Carnival trafficked by “embarking and disembarking its passengers on the

  Subject Property,” and namely on the piers that were plainly within the scope of the time-limited

  concession. See D.E. 81-1 at 9 (“The terms of the concession granted by the Cuban Government

  were to expire in the year 2004, at which time the corporation had to deliver the piers to the

  government in good state of preservation.”). There is no plausible allegation that Carnival

  embarked and disembarked its passengers onto the “Elevators, escalators, portable cranes, tractors,

  trailers, fork lift trucks, and other port and dock equipment” that were on the docks in 1960, 56



                                                     12
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 14 of 17




  years before the alleged trafficking, nor onto the “furniture and fixtures located in the offices of

  the corporation,” D.E. 81-1 at 7, especially given that the Commission assumed that “most

  equipment was in operation during an average time of five years,” id. at 10.

          B.       Resolution of the Post-2004 Claims Would Materially Advance This Litigation

          Disposing of the post-2004 conduct would substantially shorten the litigation and narrow

  the scope of discovery. As Carnival explained in Part I above, “the issue need not . . . be

  dispositive” to merit certification. Hadjipateras, 290 F.2d at 702 n.10.

          The allegations of post-2004 conduct, which concern Carnival’s (and an affiliated cruise

  line’s) travel to Cuba from Miami beginning in 2016, are entirely factually distinct from the pre-

  2004 allegations, which concern Carnival’s business relationships with British and Italian cruise

  lines which travelled to Cuba from non-American countries during the 1996-2001 time period. In

  short, removing the post-2004 allegations would substantially shorten this litigation, narrow the

  issues involved, and lighten the burdens and expenses of litigation and discovery on this court and

  the parties. 7




  7
    See Classroomdirect.com, LLC v. Draphix, LLC, 2008 WL 11377637, at *1 (N.D. Ala. Aug. 1,
  2008) (finding that immediate appeal would materially advance the litigation where “discovery
  will be limited and a future trial will be significantly shortened” if the defendant prevailed on
  immediate appeal because the defendant would be entitled to summary judgment on the claim at
  issue, even other claims remained in the litigation); Aldridge v. Lily-Tulip, Inc. Salary Ret. Plan
  Benefits Comm., 741 F. Supp. 906, 913 (S.D. Ga. 1990) (granting immediate appeal of an issue
  concerning a RICO claim in a multi-count complaint where “[a] substantial amount of the time the
  parties spend on discovery will no doubt be directed towards the RICO claim,” and “a substantial
  portion of any trial will also be devoted to the RICO claim”); Mais v. Gulf Coast Collection
  Bureau, Inc., 944 F. Supp. 2d 1226, 1253 (S.D. Fla. 2013) (granting certification where appeal
  “has the potential to materially advance future cases and to conserve judicial and party resources
  involved with the continued litigation of these very issues going forward”); Children First Found.,
  Inc. v. Legreide, 2005 WL 3088334, at *10 (D.N.J. Nov. 17, 2005) (noting that issue would
  materially advance litigation where immediate appeal would, among others, “reduce the extent or
  cost of discovery,” or “simplify the trial by eliminating complex issues”); Lynn v. Monarch
  Recovery Mgmt., Inc., 953 F. Supp. 2d 612, 626 (D. Md. 2013) (similar) (quotation omitted).
                                                  13
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 15 of 17




          Further, because the pre-2004 allegations are factually distinct, dismissal of the post-2004

  claims following a successful appeal would not deprive Havana Docks of a potential remedy under

  the Act. However, as this Court noted, D.E. 79 at 17 n.3, Carnival intends to move to dismiss the

  pre-2004 allegations for failure to state a claim; if Carnival is successful, then the certified question

  will entirely dispose of the remaining litigation.

                                             CONCLUSION
          For the foregoing reasons, Carnival respectfully requests that the Court grant its Motion

  for Certification of Interlocutory Appeal.




                                                     14
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 16 of 17




              CERTIFICATE OF GOOD FAITH CONFERENCE;
   CONFERRED BUT UNABLE TO RESOLVE ISSUES PRESENTED IN THE MOTION

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for movant has conferred

  with Plaintiff in a good faith effort to resolve the issues raised in the motion and can state that

  Plaintiff opposes the relief sought herein.


                                                By:/s/ Stuart H. Singer
                                                  Stuart H. Singer




                                                  15
Case 1:19-cv-21724-BB Document 84 Entered on FLSD Docket 04/27/2020 Page 17 of 17



  Dated: April 27, 2020                          Respectfully submitted,


                                                 By: /s/ Stuart H. Singer
      Pedro A. Freyre                               Stuart H. Singer
      AKERMAN LLP                                   (Florida Bar No. 377325)
      (Florida Bar No. 192140)                      Evan Ezray
      98 SE 7th St., Suite 1100                     (Florida Bar No. 1008228)
      Miami, Florida 33131                          Johnathan Lott
      Telephone: (305) 374-5600                     (Florida Bar No. 0116423)
      Pedro.freyre@akerman.com                      BOIES SCHILLER FLEXNER LLP
                                                    401 East Las Olas Boulevard, Suite 1200
      George J. Fowler, III                         Fort Lauderdale, Florida 33301
      (Pro Hac Vice)                                Telephone: (954) 356-0011
      Luis Llamas                                   ssinger@bsfllp.com
      (Florida Bar No. 89822)                       eezray@bsfllp.com
      JONES WALKER LLP                              jlott@bsfllp.com
      201 St. Charles Ave.
      New Orleans, LA 70170
      Telephone: (504) 582-8752
      gfolwer@joneswalker.com
      llamas@joneswalker.com

                                                 Attorneys for Carnival Corp.



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

  counsel of record via the court’s CM/ECF System on April 27, 2020.




                                            By:/s/ Stuart H. Singer
                                              Stuart H. Singer




                                               16
